This document was signed electronically on August 10, 2021, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: August 10, 2021




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In re                                              )
                                                    )   Case No. 20-50569
 MIA SIMMONS,                                       )
                                                    )   Chapter 7
                Debtor.                             )
                                                    )   Adversary Proceeding No. 21-05005
                                                    )
                                                    )
 JULIE K. ZURN, Trustee,                            )   Judge Alan M. Koschik
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )
                                                    )
 RONNIE L. HOLMAN,                                  )
                                                    )
                Defendant.                          )
                                                    )
                                                    )



                         SCHEDULING ORDER REGARDING
                    DISPOSITIVE MOTION AND ORAL ARGUMENT

       The Court held a telephonic pretrial conference (the “Pretrial”) in this adversary
proceeding on June 2, 2021. Participating were:
 Matthew G. Vansuch         as counsel for           Plaintiff Julie K. Zurn, Chapter 7 Trustee


 Ronnie L. Holman           pro se

         On May 28, 2021, Plaintiff Julie K. Zurn, Chapter 7 Trustee (the “Plaintiff”) filed her
Motion to Deem Facts Admitted (Docket No. 17) (the “Motion”). At the Pretrial, the Court stated
its intent to consider and resolve the Motion first, and then enter a dispositive motion schedule.

        The Court has now entered an order on July 20, 2021, granting, in part, and denying, in
part, the Plaintiff’s Motion. (Docket No. 20.) Pursuant to the Court’s discussion at the Pretrial,
the Court is now prepared to enter a scheduling order for the Plaintiff’s anticipated dispositive
motion and oral argument.

       Based on the matters discussed during the pretrial conference,

       IT IS HEREBY ORDERED THAT:

       1.      No later than August 27, 2021, the Plaintiff shall file with the Court and serve on
               pro se Defendant Ronnie L. Holman (the “Defendant”) her motion for summary
               judgment, along with supporting evidence permitted by Rule 56(c) of the Federal
               Rules of Civil Procedure, as incorporated into bankruptcy practice by Rule 7056
               of the Federal Rules of Bankruptcy Procedure. In any motion or memorandum in
               support, the movant shall cite to all relevant legal authority and evidence that
               supports her position.

       2.      No later than September 10, 2021, the Defendant shall file with the Court and
               serve on opposing counsel his response to the Plaintiff’s motion for summary
               judgment, along with supporting evidence. In his response memorandum, the
               Defendant shall cite to all relevant legal authority and evidence that supports his
               position.

       3.      No later than September 17, 2021, the Plaintiff shall file with the Court and
               serve on the Defendant a reply in support of her motion for summary judgment.

       4.      Unless this adversary proceeding is previously reported as resolved, the Court
               shall hold oral argument on any pending motion for summary judgment on
               October 25, 2021, at 10:00 a.m. (the “Oral Argument”).

       The Court will either rule on the motion for summary judgment, or take it under
advisement, at the conclusion of the October 25, 2021 Oral Argument established by this Order.

                                               ###




                                                 2
cc (all via electronic mail):


 Matthew G. Vansuch             as counsel for       Plaintiff Julie K. Zurn, Chapter 7 Trustee
 Ronnie L. Holman               pro se




                                                 3
